DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BILLY O. BAKER,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1611

                          [October 27, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432020CF000399A.

  Billy O. Baker, Wewahitchka, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M.
Solages-Jones, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

                       On Confession of Error

    We accept the State’s confession of error in its response to this
Court’s order to show cause. The trial court erred in summarily denying
the postconviction motion as insufficient.      As the State concedes,
Appellant’s claim is facially sufficient. Accordingly, we reverse and
remand for attachment of records conclusively refuting the claim or for
an evidentiary hearing.

   Reversed and remanded.

CONNER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.